In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐2631 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

FRANK CAIRA, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 10 CR 35 — Suzanne B. Conlon, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 10, 2013 — DECIDED DECEMBER 5, 2013 
                ____________________ 

  Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and 
HAMILTON, Circuit Judges. 
    WOOD,  Chief  Judge.  Frank  Caira  is  a  smart  man  who  has 
done  some  stupid  things.  Prominent  among  the  latter  was 
his plan for beating a felony drug indictment by having the 
prosecutor  and  Drug  Enforcement Administration  agent  on 
his case murdered. A jury convicted Caira for his role in that 
plot, and he was sentenced to life plus twenty years. On ap‐
peal,  he  argues  that  his  Fifth  Amendment  right  not  to  be 
2                                                      No. 12‐2631 

compelled to testify against himself was violated at trial. He 
also  contends  that  he  was  prejudiced  by  improper  jury  in‐
structions. We are not persuaded by either argument, and so 
we affirm the judgment.   
                                 I 
    Caira  was  an  accomplished  and  well‐published  medical 
researcher, but he succumbed to the  lure of the illegal drug 
trade and began producing synthetic drugs, including more 
than  70,000  pills  of  MDMA  (3,4‐methylenedioxy‐N‐
methylamphetamine),  commonly  known  as  ecstasy.  DEA 
Special Agent Patrick Bagley, along with other federal offic‐
ers,  caught  wind  of  Caira’s  side  projects  and  arrested  him; 
later  he  was  indicted  on  felony  drug  charges.  After  his  in‐
dictment,  Caira  met  with  Assistant  United  States  Attorney 
Shoshana  Gillers  (among  others)  at  five  proffer  sessions  to 
discuss a plea bargain. 
    On December 21, 2009, Attorney Tamara Holder contact‐
ed  the  Federal  Bureau  of  Investigation  with  the  disturbing 
information that one of her clients, Ricardo Ruiz, had infor‐
mation  about  a  plot  to  kill AUSA  Gillers  and  Special Agent 
Bagley. FBI investigators met with Ruiz, who told them that 
he had been recruited by a man named Jack Mann to murder 
Gillers and Bagley in exchange for two kilograms of cocaine 
and lessons on how to make synthetic drugs. Ruiz provided 
the agents with copies of court documents from Caira’s drug 
case,  as  well  as  an  envelope  that  Mann  had  given  to  him. 
Handwritten notes mentioning  Gillers’s and  Bagley’s names 
appeared on the envelope. Ruiz told the investigators that he 
had never had any contact with Caira. 
No. 12‐2631                                                         3

    On  January  13,  2010,  the  FBI  arrested  Mann,  who  also 
agreed to cooperate. Two days later, Mann met with Caira at 
a Panera restaurant while wearing a wire. Although the wire 
malfunctioned  and  so  produced  no  useful  evidence,  Caira 
was  arrested  as  he  walked  home  from  the  meeting.  The 
agents seized Caira’s cell phone, on which they found sever‐
al text messages between Caira and Mann. Based on the text 
messages  and  the  testimony  of  Mann  and  Ruiz,  Caira  was 
indicted on two counts each of conspiracy to commit murder 
of a United States official in violation of 18 U.S.C. § 1117 and 
solicitation of a violent felony in violation of 18 U.S.C. § 373.   
    At  trial,  the  government’s  case  rested  primarily  on  the 
testimony  of  Mann  and  Ruiz  and  the  text  messages 
recovered from Caira’s phone. Mann and Ruiz testified that 
Caira  approached  Mann  about  finding  a  hitman  to  kill 
Gillers  and  Bagley,  whereupon  Mann  recruited  Ruiz.  In  the 
text messages, Caira and Mann discussed the murder plot in 
coded language. “When can you get me the paperwork with 
names  of  people  to  be  underwritten?”  asked  Mann  at  one 
point.  Caira  wrote  back,  “You  have  two  names,  and  you 
know  the  big  one,”  and  Mann  replied,  “Pat  is  first  to  be 
insured.”  At  trial,  Caira  testified  that  Mann  used  the  term 
“underwritten”  to  “refer[]  to  contracts  in  general,  and  that 
was  a  term  of  having  people  underwritten  to  be  killed  that 
he came up with.” In another text message, Mann told Caira 
that  the  plan  was  a  “green  light.”  Asked  later  what  this 
message meant, Caira said, “He was referring to this whole 
plan  of  killing  the  prosecutor  and  saying,  look,  there’s  a 
green light[.]”  
   As  these  comments  reveal,  Caira  never  disputed  that  a 
plot  to  kill  Gillers  and  Bagley  existed.  Rather,  his  defense 
4                                                       No. 12‐2631 

was  that  the  plot  was  all  Mann’s  idea  and  that  Caira  never 
intended that anyone should be hurt. Caira pointed to cajol‐
ing text messages sent by Mann and a threatening voicemail 
from Ruiz as evidence that Mann and Ruiz were the driving 
forces behind the plot. For his first witness, Caira attempted 
to call his former attorney, Jeffrey Fawell, to testify that Caira 
had  shown  him  Mann’s  text  messages  in  a  panic.  This  evi‐
dence, Caira argued, was relevant to show his state of mind 
at the time, specifically, that he lacked murderous intent. The 
government objected that Fawell’s testimony would be hear‐
say,  and  the  district  court  agreed,  stating  that  “[Fawell’s] 
statement as to what Mr. Caira said without some testimony 
as to the person making that statement would be rank hear‐
say. … [T]here are certain conditions precedent which must 
be  met  in  order  to  have  that  evidence  come  in  and  not  be 
hearsay.”  After  a  short  recess,  defense  counsel  announced 
that Caira would testify, while attempting simultaneously to 
preserve the Fifth Amendment issue for appeal. 
       Caira was on the stand for hours. He explained that he 
met Mann while trying to purchase insurance. Mann and he 
first  discussed  Caira’s  pending  drug  case  as  part  of  a  plan 
calling for Mann to pay a gang leader to turn in other gang‐
sters in exchange for leniency for Caira (the so‐called “gang 
member trade‐in”). It was Mann, Caira asserted, not himself, 
who proposed the idea of killing Gillers and Bagley—a plan 
that Caira claimed to think was lunacy. He said that he had 
tried  to  avoid  Mann  for  months  and  suggested  that  Mann 
and later Ruiz (whom Caira knew only as “Gomez”) threat‐
ened  him.  As  for  the  conversation  with  Fawell,  Caira  testi‐
fied: 
No. 12‐2631                                                          5

     I  got  a  text  message  from  Jack  saying  there  is  a 
     green  light,  everything  is  ready  to  go,  you  know, 
     something  like  the  ball  is  in  your  court  he  texted 
     me. So as I got the text message, I let [Fawell] read 
     it, and he said, you know, what’s this about? And I 
     explained  to  him  Jack’s  plan  to  want  to  kill  the 
     prosecutor. And as I told him this, [Fawell] is, like, 
     just … stay away from Jack, just stay away from all 
     that  shit,  just  don’t  get  involved  with  Jack  any‐
     more.  
Caira had nothing more to say about that conversation.  
    The government’s cross‐examination of Caira was devas‐
tating.  It  elicited  from  Caira  admissions  that  he  had  manu‐
factured  drugs  for  years;  sold  them  for  hundreds  of  thou‐
sands of dollars; lied to the IRS, the court, and his wife; and 
solicited Mann (jokingly, he maintained) to kill one of Caira’s 
lawyer’s dogs when the lawyer moved to withdraw from the 
case. The jury even learned that the dog’s name was Jackson. 
Caira  also  admitted  that  the  code  in  Mann’s  text  messages 
referred to the murder plot. The defense concluded by put‐
ting on two more witnesses, including Fawell, who testified 
about the text‐message conversation.  
    At  the  conclusion  of  the  defense’s  case,  the  parties 
collaborated on jury instructions. Caira’s counsel objected to 
the inclusion of a list of factors that could corroborate intent, 
but  he  did  not  object  to  the  instructions’  discussion  of  the 
mental state required to convict. As we noted earlier, the jury 
found Caira guilty on all counts and he was sentenced to life 
in prison plus twenty years.  
6                                                          No. 12‐2631 

                                     II 
    Caira’s  appeal  relates  only  to  his  conviction.  He  argues 
first  that  the  district  court’s  ruling  that  his  testimony  was  a 
“condition  precedent”  to  Fawell’s  testimony  violated  his 
Fifth Amendment right against compelled self‐incrimination. 
Second, he argues that the jury instructions failed to explain 
the mental state required to convict for conspiracy to commit 
murder and solicitation of murder, and that these erroneous 
instructions  prejudiced  his  substantial  rights.  We  take  up 
these two arguments in turn. 
     1. Fifth Amendment 
    We  begin  with  the  question  whether  the  district  court 
erred in ruling that Caira’s testimony was a necessary predi‐
cate for Fawell’s proffered account. Ordinarily, we review the 
propriety of an evidentiary ruling for an abuse of discretion. 
United States v. Wilson, 307 F.3d 596, 599 (7th Cir. 2002). Caira, 
however,  argues  that  the  district  court’s  ruling  violated  his 
Fifth Amendment right to remain silent. To the extent that a 
person raises a genuine constitutional claim, our review is de 
novo,  but  if  the  litigant  has  simply  dressed  an  evidentiary 
ruling  in  constitutional  clothing,  we  continue  to  use  the 
abuse‐of‐discretion  standard.  As  we  explain  below,  Caira’s 
arguments do not trigger more than deferential review. Id. 
     Under the Federal Rules of Evidence, hearsay is defined 
as  “a  statement  that:  (1)  the  declarant  does  not  make  while 
testifying at the current trial or hearing; and (2) a party offers 
in  evidence  to  prove  the  truth  of  the  matter  asserted  in  the 
statement.” FED.  R.  EVID. 801(c). The statements at issue here 
were made during a conversation between Fawell and Caira, 
and  they  were  about  text  messages  that  Caira  had  received 
No. 12‐2631                                                           7

from  Mann.  In  those  statements,  Caira  supposedly  told 
Fawell  that  he  had  received  Mann’s  messages;  Fawell  then 
advised  him  to  stay  away  from  Mann.  Neither  Caira  nor 
Fawell  made  his  statements  “while  testifying  at  the  current 
trial,”  and  so  the  first  part  of  Rule  801(c)’s  definition  was 
met. The question is whether any of the contested statements 
was offered for the truth, or if instead it was offered for an‐
other purpose. In our view, the more natural interpretation is 
that  these  statements  were  offered  to  show  Caira’s  state  of 
mind,  not  to  prove  the  point  that  he  actually  had  received 
text messages from Mann or that he should avoid Mann. Be‐
cause  the  statements  were  not  offered  to  prove  the  truth  of 
the matter asserted, the district court erred by characterizing 
them as hearsay.  
    That  conclusion  in  itself,  however,  does  not  compel  a 
ruling  in  Caira’s  favor.  He  urges  that  this  evidentiary  error 
had  the  effect  of  forcing  him  to  take  the  stand,  and  further 
that this compelled testimony necessarily violated his rights 
under  the  Fifth  Amendment.  But  the  link  between  an 
evidentiary  error  and  a  constitutional  violation  cannot  be 
drawn  so  readily.  As  we  noted  in  United  States  v.  Paladino, 
401 F.3d 471 (7th Cir. 2005), the Supreme Court has held that 
there  is  no  compulsion  as  the  Fifth  Amendment  uses  that 
concept  in  this  situation,  because  the  defendant  retains  the 
option  of  standing  on  his  right  not  to  testify  and  seeking 
appellate  correction  of  the  evidentiary  ruling.  Id.  at  477, 
citing United States v. Luce, 469 U.S. 38, 41–43 (1984).  
    Caira  asks  us  to  overrule  Paladino  on  the  ground  that  it 
unjustifiably extends the Supreme Court’s reasoning in Luce, 
a case in which the defendant did not testify at trial. In con‐
trast,  in  both  Paladino  and  the  present  case,  the  defendant 
8                                                         No. 12‐2631 

did  testify.  Caira  is  correct  that  Luce  addresses  the  situation 
in which the defendant elects not to testify in light of the trial 
court’s  (erroneous)  preliminary  determination  that  the  gov‐
ernment  would  be  permitted  to  introduce  certain  impeach‐
ment  evidence.  See  Luce,  469  U.S.  at  43  (“We  hold  that  to 
raise  and  preserve  for  review  the  claim  of  improper  im‐
peachment  with  a  prior  conviction,  a  defendant  must  testi‐
fy.”). The question is whether we were correct in Paladino to 
apply the Luce principle (reaffirmed in Ohler v. United States, 
529 U.S. 753, 759 (2000)) to cases in which the defendant does 
testify  in  response  to  an  evidentiary  error  by  the  district 
court. We are satisfied that the answer is yes. 
     As we noted in Paladino, “there is no compulsion in such 
a case, since the defendant has the option of refusing to testi‐
fy and instead, if he is convicted, of obtaining appellate cor‐
rection of the erroneous evidentiary ruling and with it a new 
trial.” 401 F.3d at 477. We acknowledged that “this rule puts 
the  defendant  to  a  hard  tactical  choice,”  but  we  were  con‐
cerned that “the  alternative would be to give  him  two bites 
at the apple: testify, and try to win an acquittal; if that fails, 
appeal and get a new trial on the basis of the judge’s ruling.” 
Id.; see also Wilson, 307 F.3d at 599–600 (rejecting defendant’s 
argument  that  such  a  choice  impermissibly  puts  defendant 
“on  the  horns  of  a  dilemma”).  We  see  no  reason  to  jettison 
that logic. Cf. McGautha v. California, 402 U.S. 183, 217 (1971) 
(concluding  that  “the  policies  of  the  privilege  against  com‐
pelled self‐incrimination are not offended when a defendant 
in a capital case yields to the pressure to testify on the issue 
of punishment at the risk of damaging his case on guilt”). 
    As in Luce and Paladino, the district court’s decision here 
left the defendant with a difficult choice, but a choice none‐
No. 12‐2631                                                           9

theless.  Caira’s  decision  was  voluntary,  strategic  and  fully 
informed—that  is,  it  was  the  antithesis  of  compulsory.  Had 
the  jury  believed  him,  he  might  be  a  free  man  today.  But  it 
did  not.  We  are  satisfied  that  Caira’s  decision  to  testify  was 
based on much more than the district court’s evidentiary rul‐
ing.  That  is  not  unusual:  “an  accused’s  decision  whether  to 
testify ‘seldom turns on the resolution of one factor[.]’” Luce, 
469 U.S. at 42 (quoting New Jersey v. Portash, 440 U.S. 450, 467 
(1979) (Blackmun, J., dissenting)).  
    Understood  as  an  ordinary  evidentiary  error,  the 
mistaken  decision  to  exclude  Fawell’s  testimony  would  not 
call  for  reversal  unless  it  affected  Caira’s  substantial  rights. 
See FED. R. CRIM. P. 52(a). It did not have such an effect. First, 
the  proffered  testimony  concerned  only  a  small  part  of 
Caira’s  overall  defense.  Weighed  against  the  incriminating 
text  messages,  the  fact  that  the  targets  of  the  alleged  plot 
were the prosecutor and DEA agent involved in Caira’s own 
case,  and  the  testimony  of  Mann  and  Ruiz,  Fawell’s 
testimony would not have been likely to influence the jury’s 
verdict.  In  addition,  Caira  elected  to  testify  before  offering 
his other witnesses. Cf. Brooks v. Tennessee, 406 U.S. 605, 610–
11 (1972) (striking down state statute requiring defendant to 
testify first or not at all because the rule prevented defendant 
from  assessing  the  necessity  of  his  testimony).  When  Caira 
took  the  stand,  his  testimony  touched  only  briefly  on  the 
conversation with Fawell and went into much greater detail 
about  his  interactions  with  Mann.  Caira  explains  this  by 
saying  that  once  he  decided  to  take  the  stand,  he  had  to 
testify about more than the conversation with Fawell or else 
the  jury  would have wondered why he did not address the 
rest of the government’s case. But the fact remains that Caira 
used his opportunity to testify to bolster his side of the story 
10                                                           No. 12‐2631 

before  the  jury.  In  the  end,  Caira  cannot  show  that  the 
mistaken exclusion of one line of evidence had the necessary 
effect on his rights.  
    Our conclusion is bolstered by the fact that if Fawell’s tes‐
timony were really so vital to his case, Caira could have di‐
rectly  challenged  its  exclusion  on  appeal.  Wrongful  exclu‐
sion  of  material  evidence  can,  in  some  circumstances, 
amount to a Fifth Amendment violation if it deprives the de‐
fendant  of  due  process.  This  is  a  distinct  problem  from  the 
one raised by compulsory self‐incrimination. We do not have 
before  us  a  case  in  which  the  defendant’s  only  exculpatory 
evidence  other  than  his  own  testimony  is  wrongfully  ex‐
cluded  by  the  district  court,  and  so  we  express  no  opinion 
about that situation. We hold only that because Caira’s deci‐
sion to testify was voluntary, under the governing Supreme 
Court  cases  there  is  no  merit  to  his  argument  that  his  testi‐
mony  was  compelled  in  violation  of  the  Fifth  Amendment 
privilege  against  self‐incrimination.  Moreover,  the  eviden‐
tiary  error  we  have  identified  did  not  affect  his  substantial 
rights. 
      2. Jury Instructions 
    Caira’s second argument is that he was prejudiced by ju‐
ry  instructions  that  failed  to  explain  the  required  mental 
states. But at trial Caira  did  not  raise the challenges that he 
now makes. Our review is therefore only for plain error. FED. 
R.  CRIM.  P.  30(d),  52(b);  see  also  United  States  v.  Jackson,  479 
F.3d 485, 491 (7th Cir. 2007). As the Supreme Court explained 
in Puckett v. United States, 556 U.S. 129 (2009), plain‐error re‐
view proceeds in four steps: 
No. 12‐2631                                                            11

      First, there must be an error or  defect—some sort 
      of  “[d]eviation  from  a  legal  rule”—that  has  not 
      been intentionally relinquished or abandoned, i.e., 
      affirmatively waived, by the appellant. … Second, 
      the  legal  error  must  be  clear  or  obvious,  rather 
      than  subject  to  reasonable  dispute.  …  Third,  the 
      error  must  have  affected  the  appellant’s  substan‐
      tial  rights,  which  in  the  ordinary  case  means  he 
      must demonstrate that it “affected the outcome of 
      the  district  court  proceedings.”  …  Fourth  and  fi‐
      nally,  if  the  above  three  prongs  are  satisfied,  the 
      court  of  appeals  has  the  discretion  to  remedy  the 
      error—discretion which ought to be exercised only 
      if the error “ ‘seriously affect[s] the fairness, integ‐
      rity or public reputation of judicial proceedings.’ “   
556 U.S. at 135 (internal citations omitted; emphasis in origi‐
nal). Applying  this  test,  which  originated  in  United  States  v. 
Olano, 507 U.S. 725 (1993), we have observed that “it is rare 
that we reverse a conviction on the basis of an improper jury 
instruction to which there was no objection.” United States v. 
Wheeler,  540  F.3d  683,  689  (7th  Cir.  2008);  see  also  United 
States  v.  Griffin,  84  F.3d  912,  925  (7th  Cir.  1996)  (“Our  plain 
error  review  is  particularly  light‐handed  in  the  context  of 
jury instructions.”).  
     Caira’s complaints focus on the court’s instructions on so‐
licitation and conspiracy. We look first at the solicitation in‐
struction, which was as follows:   
      In  order  for  the  defendant  to  be  found  guilty,  the 
      government  must  prove  each  of  the  following  el‐
      ements beyond a reasonable doubt: 
12                                                          No. 12‐2631 

      First,  the  defendant  solicited,  commanded,  in‐
      duced,  or  endeavored  to  persuade  another  to  en‐
      gage in conduct constituting a violent felony in vi‐
      olation of the laws of the United States; 
      Second,  the  defendant  intended  that  another  per‐
      son  engage  in  conduct  constituting  a  violent  felo‐
      ny in violation of the laws of the United States un‐
      der  circumstances  strongly  corroborative  of  that 
      intent. 
      Strongly corroborative circumstances may include: 
      [examples listed].  The  above  listed  factors  are  not 
      exclusive  factors  for  consideration,  nor  are  these 
      factors  conclusive  indicators  of  intent.  The  sur‐
      rounding  circumstances  in  general  must  indicate 
      that  the  defendant  was  serious  when  he  solicited 
      the criminal conduct … . 
    We  find  no  plain  error  in  this  instruction.  In  order  to 
meet its burden of proof on the solicitation charge, the gov‐
ernment was required to establish (1) strongly corroborative 
circumstances  that  Caira  intended  to  arrange  the  murders 
and (2)  that  Caira solicited,  commanded, induced, or other‐
wise tried to persuade another person to carry out the crime. 
18  U.S.C.  §  373;  United  States  v.  Hale,  448  F.3d  971,  982  (7th 
Cir.  2006).  The  instruction  we  have  reproduced  adequately 
conveys  those  statutory  requirements.  It  informs  the  jury 
that it must find that the defendant “intended” that another 
person  engage  in  conduct  constituting  a  violent  felony.  It 
stresses that the “surrounding circumstances in general must 
indicate that the defendant was serious when he solicited the 
criminal  conduct.”  The  court  was  not  required  to  include 
murder‐specific  terms  such  as  “premeditated”  and  “malice 
No. 12‐2631                                                           13

aforethought”—indeed,  because  the  crime  charged  was  so‐
licitation of violent crime, the inclusion of such terms would 
have  been  unnecessary  and  distracting.  See  United  States  v. 
Hill, 252 F.3d 919, 923 (7th Cir. 2001) (“Unless it is necessary 
to give an instruction, it is necessary not to give it, so that the 
important instructions stand out and are remembered.”). 
   The conspiracy instruction requires more discussion. On 
conspiracy, the court had this to say: 
      A  conspiracy  is  an  agreement  between  two  or 
      more persons to accomplish an unlawful purpose. 
      To  sustain  the  charge  of  conspiracy,  the  govern‐
      ment must prove: 
      First, that the conspiracy as charged in Count 1 ex‐
      isted, and 
      Second,  that  the  defendant  knowingly  became  a 
      member of the conspiracy with an intention to fur‐
      ther the conspiracy, and 
      Third, that an overt act was committed by at least 
      one  conspirator  in  furtherance  of  the  conspiracy 
      … .  
    The  alleged  conspiracy  was  the  plot  to  murder  AUSA 
Gillers and Special Agent Bagley. This is important, because 
“in order to sustain a judgment of conviction on a charge of 
conspiracy  to  violate  a  federal  statute,  the  [g]overnment 
must  prove  at  least  the  degree  of  criminal  intent  necessary 
for  the  substantive  offense  itself.”  United  States  v.  Feola,  420 
U.S. 671, 686 (1975). Yet the court never told the jury  that it 
had to find that Caira had the necessary state of mind for a 
murder conviction—premeditation and malice aforethought. 
See  United  States  v.  Brown,  518  F.2d  821,  825–26  (7th  Cir. 
14                                                         No. 12‐2631 

1975). On the other hand, the instruction tracked Instruction 
5.08(A) of the 2012 pattern criminal jury instructions, which 
endeavor  to  keep  instructions  as  simple  as  possible,  while 
covering all essential points. 
    But instructional error alone is not enough to support re‐
versal. Even if either this instruction or the general failure of 
the instructions to tell the jurors that a conspiracy to murder 
exists only if the conspirators acted with the prescribed men‐
tal state was erroneous, Caira must also show that the error 
prejudiced  his  substantial  rights  and  “seriously  affects  the 
fairness,  integrity,  or  public  reputation  of  judicial  proceed‐
ings.” Olano, 507 U.S. at 736. This is a heavy burden. 
    When a defendant contends that an instruction was defi‐
cient, the key question is the effect of the error. United States 
v. Kerley, 838 F.2d 932, 938 (7th Cir. 1988). A jury charge that 
fails  properly  to  describe  an  element  of  the  crime  is  not  al‐
ways  considered  reversible  error.  See  Neder  v.  United  States, 
527  U.S.  1,  8–10  (1999)  (holding  that  instructional  error  is 
subject  to  harmless‐error  review);  Pope  v.  Illinois,  481  U.S. 
497,  502–04  (1987).  In  Neder,  the  Court  held  that  the  verdict 
could stand in the face of an instruction that omitted an ele‐
ment of the crime if it appeared “beyond a reasonable doubt 
that the error complained of did not contribute to the verdict 
obtained.”  527  U.S.  at  15,  citing  Chapman  v.  California,  386 
U.S.  18,  24  (1967).  That  is  the  test  we  will  apply  to  Caira’s 
conviction. 
    The  jury  was  told  that  it  needed  to  find  a  conspiracy, 
which  the  instructions  defined  as  “an  agreement  between 
two  or  more  persons  to  accomplish  an  unlawful  purpose.” 
There was ample evidence to permit it to find that the plot to 
kill  ADA  Gillers  and  Agent  Bagley  met  that  definition.  In 
No. 12‐2631                                                        15

finding that Caira “knowingly became a member of the con‐
spiracy with an intention to further the conspiracy,” the jury 
necessarily had to find that Caira joined the conspiracy with 
an intention to further the plan to kill Gillers and Bagley. The 
testimony  from  Mann  and  Ruiz,  coupled  with  Caira’s  text 
messages, provide strong support for the finding that Caira 
joined the conspiracy knowing its object and intending it to 
succeed.  
    Especially  under  plain‐error  review,  we  must  assess  the 
effect  of  any  instructional  error  against  the  backdrop  of  the 
entire trial. Here, Caira’s intent was the main focus for both 
parties. As  his  own  appellate  brief  indicates,  “closing  argu‐
ments [made] clear that Caira’s mental state was the primary 
point of contention.” Caira argues that a “juror who read the 
text messages could easily have thought … that [Caira] had 
some  degree  of  nebulous  interest  that  might  constitute 
‘agreement’”  without  realizing  that  the  government  needed 
to show that Caira “manifest[ed] the heightened mental state 
of malice aforethought and premeditation.” But Caira’s hav‐
ing  a  “nebulous  interest”  was  not  a  version  of  events  pre‐
sented to the jury. Rather, the jury heard two distinct story‐
lines: one in which Caira coordinated hits against Gillers and 
Bagley, and one in which the plot was all Mann and Ruiz’s. 
The jury knew exactly what it was being asked to decide; it 
simply did not buy Caira’s story. 
   Even  if  error  in  the  instructions  prejudiced  Caira’s  sub‐
stantial  rights,  we  would  not  reverse  unless  “the  error  seri‐
ously  affects  the  fairness,  integrity,  or  public  reputation  of 
judicial  proceedings.”  Olano,  507  U.S.  at  736–37.  It  did  not. 
Caira’s  own  testimony  undermines  his  argument  that  he 
16                                                      No. 12‐2631 

never meant to  have any murders  committed. For example, 
this exchange occurred during Caira’s cross‐examination: 
      Q:  The  “people  to  be  underwritten”  was  a  code 
      that you were using with Mr. Mann back and forth 
      in  text  messages  to  refer  to  Patrick  Bagley  and 
      Shoshana Gillers, isn’t that right? 
      A: The term underwritten, he was referring to con‐
      tracts  in  general,  and  that  was  a  term  of  having 
      people  underwritten  to  be  killed  that  he  came  up 
      with. 
      Q: So it’s a yes? 
      A: Yes.   
If that were not enough, there was also this exchange: 
      Q: Who is they? 
      A: They is in reference to Mann telling me he had 
      people  that  had  research  [sic]  where  these  people 
      lived. 
      Q:  And  according  to  you  on  direct  examination, 
      you had no intention of harming anybody, right? 
      A: No intention at all. 
      Q:  Did  you  tell  Jack  Mann  on  December  7th:  No 
      more people to be underwritten? 
      A: No, I did not. 
      Q: Did you tell him Pat was not first to be insured? 
      A: No. 
      Q:  Did  you  tell  him  do  no  harm  to  Shoshana 
      Gillers? 
No. 12‐2631                                                        17

     A: No. 
     Q: What you said is: You know the big one. Right? 
     A: Right, because he had said that he had done re‐
     search  that  he  wanted  money  for  it,  so  he  should 
     have known who these people were already. 
     Q:  And  you’re  telling  him  that  “they  get  info,” 
     right? 
     A: He told me he had people, which is “they,” that 
     would have got info for this whole murder thing. 
     Q: The murder thing that you say you never want‐
     ed to happen. 
     A: Exactly. 
    In light of these incriminating admissions, even if the er‐
roneous  instruction  prejudiced  Caira,  the  conviction  does 
not  seriously  affect  the  fairness,  integrity,  or  public  reputa‐
tion  of  judicial  proceedings.  We  therefore  AFFIRM  the  judg‐
ment of the district court.